Title: To Thomas Jefferson from John Brown Cutting, [ca. 24 July 1788]
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            [ca. 24 July 1788]
          
          Since my last which Col. Trumbull had the goodness to inclose and superscribe I have been confined by severe indisposition; otherwise I shou’d have informed You by the last post that New Hampshire had adopted the new constitution by a large majority on the 24th of June. Altho I have not learned the particulars as to  numbers &c. the fact may be relied upon. Beside the attestation of Capt. Thomson who brings the account a Mr. Dickason and other english merchants have letters from their correspondents announcing the event.
          One hundred and forty of the Convention of Virginia met on the 2d of June and after having appointed Mr. Pendleton their President, resolved that no general or particular question shou’d be taken on the federal constitution until the same had been considered paragraph by paragraph. There was a rumour in New York on the 12th that Virginia had adopted it. But from the briefness of the interval from the meeting of the Convention and that date I doubt its authenticity.
          On the 18th of June Mr. Adams was presented at the house of the Governor, where he resided by invitation after his arrival with the following address from the Legislature of Massachusetts.
          “Sir
          The return of yourself and family to the United States and to this your native state in particular is gratifying to all who recollect your many successful labours in the service of your country.
          To the patriot citizens of a free commonwealth the affection of an enlightened people, will appear the most illustrious reward.
          The Legislature of Massachusetts, just to the merit of all her citizens and particularly mindful of yours, participate in the public satisfaction which is manifest on your arrival: and in these congratulations the legislature are confident that they express the sentiments of the people.”
          To which Mr. Adams replied in these words:
          “The kind and condescending congratulations of so illustrious a body as the legislature of Massachusetts on my arrival with my family in this my native country does me great honor and demands my most grateful acknowledgments.
          If the dangers and fatigues which have fallen my share in the course of a memorable revolution h[ave] contributed in any degree to the acquisition or security of those inestimable blessings of Independence and Peace, of Commerce and Territory, of civil and religious Liberty which this highly favour’d nation now enjoys, the reflection on them will be a source of consolation to me to my latest period, and the candour and indulgence with which they have been received by my fellow citizens will ever be remember’d with gratitude.”
          
          Every mark of respect was manifested towards Mr. Adams on his arrival both by the government and by the people. The Governor had given previous orders to the commandant of Castle William to salute the vessel on board of which Mr. Adams was, whenever it shou’d pass: which was accordingly done: and immediately afterwards his Excellency dispatch’d the secretary of the Commonwealth in a public Yatch to proceed on board and in the name of the chief magistrate for the State welcome and congratulate Mr. Adams on his arrival, and to invite him to his house to receive there the compliments of his numerous friends. Thither accordingly as soon as he landed Mr. and Mrs. Adams proceeded amid the acclamations of many thousands who crouded the wharf where he landed and surrounded the carriage quite to the door of the Governor.
          There is a gentleman just arrived from Virginia who left the Convention debating on the 11th of June. He says he attended several days and that nothing can exceed the teeming violence with which Mr. Henry and Col. Grayson combat the constitution, except the ability with which Mr. Maddison and Governor Randolph advocate it. Mr. Henry used such harsh language in reprobating the fickle conduct of the latter that the house compel’d him to ask that gentleman’s pardon. No doubt was entertain’d in Virginia respecting the ratification by that State.
          Very respectfully I have the honour to be Your Excellency’s Mo Obedt Sert,
          
            J. B. Cutting
          
        